DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2022 has been entered.
Election/Restrictions
In the response filed on 8/14/2022, Applicant amended claim 39, 40, 49 and 61 from “Butyribacterium methylotrophicum cell” to “A method for producing a protein of interest,” which belong to the invention of Group I set forth in the restriction requirement mailed on 1/31/2021. In the response filed on 3/16/2021, Applicant elected the invention of Group II, claims 39-59 that directs to a modified Butyribacterium methylotrophicum cell for examination.  In the FOAM mailed on 4/15/2021, the examiner rejoined Group III to Group II for examination, but claims directed to Group I are withdrawn.
MPEP 819 states “The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.”
In the present case, since amended claims 39, 40, 49 and 61 are directed to invention of Group I (together with claims 1-3, 12, 14, 15, 20-23, 27, 28, 30), they are withdrawn from consideration for being directed to non-elected subject matter. 
Claim 60 is currently under examination.  
 Claim Objections
Claim 60 is objected to for depending on a claim that is non-elected for examination. It is suggested to rewritten the claim in independent form and includes all limitation from the parent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the modified cell of claim 9” renders the claim indefinite because claim 39 is directed to a method for producing a protein of interest, not a modified cell. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
Claim 60 is drawn to a protein preparation that comprises at least one protein of interest and a modified Butyribacterium methylotrophicum (Bme) cell. Under BRI, the Bme claimed in claim 60 may comprise one or more genetic modification in a gene of at least one secreted protease selected from an alkaline protease, metalloprotease, serine protease and a neutral protease.
The scope of the claim
The claimed scope is rather broad. It encompasses a wide variety of protein(s) and a Bme cell that comprises a wide range of modification(s) in a wide range of proteases encoding genes.
The teaching from specification and the presence of working examples
The specification teaches system for secretion in Bme includes SecYEG system, Tat secretion system, ABC secretion system. The specification teaches proteases include acid, neutral, or basic protease, or metalloproteases, serine proteases, and deletion of these proteases improves the yield of extracellular protein, though their deletion may in certain circumstances also increase cell lysis and reduce growth rate (paragraph [67] and [68]).  The specification gives an example, in which Bme is modified by introducing a plasmid that comprises a protein of interest, wherein Bme cell mass reaches over 15g/L, the growth rate is greater than 0.7 g/L/hr, and the protein achieves a concentration of 1/g/L (example 2).  The specification teaches Bme cells comprises SecYEG, SecD, SecF and SecA, all of which are overexpressed by plasmid expression or chromosomal manipulation (example 3).  The specification further teaches that Tab system from Bacillus subtilis (Bsu) TatAyCy and TatAdCd are placed into expression cassette and expressed in Bme (example 4).  In example 5, the specification teaches all proteases within the genome should be identified, and proteases with a signal peptide are targeted for deletion.  However, the specification does not provide a single example in which one or more proteases (as claimed) is deleted (or reduced) in Bme cells. As such, there is no teaching for a preparation that comprises a protein of interest together with a modified Bme cell as claimed.

The state of prior art and the level of predictability in the art
The prior art at the time of filing is silent on whether Bme cells may be predictability modified as claimed to acquire the characteristics of cell density, cell growth rate or protein productivity. Wang et al (ACS sustainable Chemistry & Engineering 2021, Vol.9, lines 12079-12090), published 5 years after the filing of the present application, indicate “the complete lack of available genetic tools for engineering B. methylotrophicum has significantly limited the exploitation of this species for practical applications.” (page 12087, 2nd col., 2nd paragraph, lines 1-3).  Bhalla et al (Food and Industrial Microbiology, 2007, pages 1-47) teaches microbes have both intracellular and extracellular proteases, the intracellular proteases are responsible for maintenance of amino acid pool inside the cell and the extracellular proteases hydrolyze proteins outside the cells into peptides and amino acid required by the cells for their growth (see page 9, 3rd paragraph). Bhalla et al. teach metalloproteases are endopeptidases and serine proteases are both endopeptidase and exopeptidases (see Figure 4).  Based on the available information at the time of filing, the prior art does not teach how to make a genetically modified Bme cell as claimed in claim 39.  
The amount of experimentation required to make/use the claimed invention
The claimed Bme cells encompasses Bme cells having large number of modifications in one or more secretion system, combined with large number of modifications in one or more protease (metalloprotease, serine protease, neutral protease and alkaline protease). The specification teaches the purpose of the protease reduction or deletion is to improve production of at least one protein in an anaerobic environment.  Since the art recognizes different protease has its own function, deletion or reduce expression in one or more of such protease would affect Bme cell characteristics including growth rate, cell density and protein production.  Whether Bme cells having one or more protease deletion or reduction can improve in producing a protein of interest over a non-modified Bme in said Bme cell is thus unpredictable.  Since the specification does not teach any other use for the Bme deletion strain, a skilled artisan would have to engage in undue experimentation to identify all relevant proteases in Bme cells, determine what type or the number of modification is required for improve recombinant protein production, and making such modification(s) to determine whether the production of any particular protein is improved in said Bme cells. Therefore, the claimed invention is not enabled at the time of the application was filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636